                Case 2:20-cv-00856-TSZ Document 95 Filed 11/23/20 Page 1 of 1




 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5
      MacNEIL AUTOMOTIVE PRODUCTS
      LIMITED d/b/a WEATHERTECH,
 6
                            Plaintiff,
 7
           v.                                          C20-856 TSZ
 8
      JINRONG (SH) AUTOMOTIVE                          MINUTE ORDER
 9    ACCESSORY DEVELOPMENT CO.,
      LTD.; and RUI DAI,
10
                            Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    Defendant Jinrong (SH) Automotive Accessory Development Co., Ltd.
   (“Jinrong”) has filed a proposed order, docket no. 94, to extend certain deadlines,
14
   characterizing it as a stipulation, but no other party has signed the document, and the
   Court DECLINES to enter it. In light of the pending motion for summary judgment,
15
   docket no. 91, which is currently noted for December 11, 2020, the Court sua sponte
   EXTENDS the deadline for the parties to exchange preliminary proposed constructions
16
   of disputed claim terms and lists of proposed extrinsic evidence from November 23,
   2020, to December 18, 2020.
17
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 23rd day of November, 2020.

20
                                                    William M. McCool
21                                                  Clerk

22                                                  s/Gail Glass
                                                    Deputy Clerk
23

     MINUTE ORDER - 1
